DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2019, 01/15/2020 and 05/19/2021 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 12g and figure 12j as described in the description, are.
 not included in the Replacement Sheet filed on 10/28/2019. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 4, 10 and 12 are objected to because of the following informalities:
The recitation of “said PCM layer” (claim 4, line 1) is believed to be --said first layer--.
The recitation of “a enclosure” (claim 10, line 8) is believed to be --an enclosure--.
The recitation of “said at least a front panel and a back panel” (claim 12, line 1) is believed to be --said at least front panel and back panel--.
The recitation of “panel.,” (claim 12, line 2) is believed to be --panel,--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) “carrying implement” - a handle and/or shoulder strap is being interpreted to cover the corresponding structure described in the specification as performing the claimed function of “carrying”, and equivalents thereof.

3) “closure elements” - a zipper is being interpreted to cover the corresponding structure described in the specification as performing the claimed function of “closure”, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
relatively" in claim 3 is a relative term which renders the claim indefinite. The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim has been interpreted as --…a shorter temperature range with finer resolution and a second display that shows a wider temperature range with coarser resolution--.
The recitation of “said first layer has a transparent flexible cover on an exterior of said carrying case to permit visual and tactile observation of a state of said first layer” (claim 4) is unclear. The recitation renders the claim indefinite because the recitation above mentions that the first layer has a transparent cover on an exterior of the carrying case, however, the first layer is located inside the second layer which comprises insulation as can be read from parent claim 1, therefore, if the first layer is located inside the insulation, how said first layer having the transparent cover is on an exterior of the carrying case? For examination purposes, the examiner will consider the exterior of the carrying case to have the transparent flexible cover.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Wengreen (US 9,151,531), and further in view of Mogil (US 2014/0248003).
Regarding claim 1, Conforti discloses a portable carrying case (refer to Figs. 2-3, wherein said case can be used for carrying medicine), comprising:
a first layer (16) containing phase change material (refer to par. 57, lines 24-30, wherein a phase change material that can change state at a specific temperature from a solid to a liquid or a gas and can be frozen at a specific temperature and that have a phase change at a specific temperature can be used for the devices 16); 
a second layer comprising insulation (32), said first layer (16) and second layer (32) arranged to form an enclosure defining at least one closable opening (refer to Fig. 2) with said first layer (16) inside said second layer (refer to Fig. 6); 
a carrying implement (22); and
a temperature display (refer to indicator 222), wherein said portable carrying case comprises a front panel and a back panel, and a flap (top flap 24) coupled said back panel and movable from a first position where said enclosure is open to a second position where said flap covers said opening (Figs. 1-2), said front panel and said back 
While Conforti discloses the first layer comprising a phase change material including a material that has a phase change at a specific temperature, Conforti fails to explicitly disclose the phase change temperature being between 50°F and 95°F.
However, Wengreen teaches a storage system for medicine, comprising a layer (222) containing phase change material with a between 50°F and 95°F (refer to col. 26, lines 4-6, wherein the first phase change material 222 can have a first melting temperature greater than 40 degrees Fahrenheit and less than 74 degrees Fahrenheit), in order to help create a system that quickly responds to temperature changes caused by leaving an indoor environment and entering an outdoor environment (refer to col. 4, lines 22-24).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Conforti such that the phase change temperature is between 50°F and 95°F in view of the teachings by Wengreen, in order to help create a system that quickly responds to temperature changes caused by leaving an indoor environment and entering an outdoor environment.
While Conforti as modified discloses the front panel and the back panel, Conforti as modified fails to explicitly disclose wherein the front panel and the back panel meet at three closed edges and define said opening to said enclosure.
However, Mogil further teaches an insulated portable container (refer to Figs. 2A-3A), comprising a front panel (102) and a back panel (104) that meet at three closed 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti such that the front panel and the back panel meet at three closed edges and define said opening to said enclosure in view of the teachings by Mogil, in order to provide a tote bag configuration.

Regarding claim 4, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conforti as modified discloses wherein said PCM layer has a transparent flexible cover on an exterior of said carrying case (refer to layers 218 and 222, and par. 74, lines 3-6) to permit visual and tactile observation of a state of said first layer (refer to par. 74, lines 27-31, wherein the transparent flexible cover provides transparent passages through the walls of the case).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Wengreen (US 9,151,531), Mogil (US 2014/0248003), and further in view of Calderon (US 9,435,578).
Regarding claim 2, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conforti as modified discloses wherein said temperature display has one side attached to said first layer (in the instant case, said display is located on an exterior surface of the front panel, therefore, attached to said first layer since said front panel is comprised of the first layer and second layer), but fails to explicitly disclose measuring a temperature of said first layer.

One having ordinary skill in the art of refrigeration would recognize that by providing a measured temperature of the first layer, it will allow the user to know the state of the phase change material.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti by measuring a temperature of said first layer, in order to allow the user to know the state of the phase change material in view of the teachings by Calderon along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Wengreen (US 9,151,531), Mogil (US 2014/0248003), and further in view of Tsuyuki (US 7,336,252).
Regarding claim 3, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conforti as modified discloses wherein said temperature display includes a first display that shows a shorter temperature range (Fig. 14) and a second display that shows a wider temperature range (Fig. 17) (refer to par. 76, lines 1-3, wherein the temperature display can provide a variety of visual temperature indications), but fails to explicitly disclose the first display with relatively finer resolution and the second display with relatively coarser resolution.

As such, it would have been obvious to a person having ordinary skill in the art of refrigeration to substitute the first and second display of Conforti with the first display having finer resolution and the second display having coarser resolution as taught by Tsuyuki, since it is a simple substitution of one known display for another, in order to obtain a predictable result of efficiently displaying different ranges of temperature.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Wengreen (US 9,151,531), and further in view of Marchiano (ITTO 20090366, as provided by Applicant).
Regarding claim 5, Conforti discloses a portable carrying case (refer to Figs. 2-3, wherein said case can be used for carrying medicine), comprising:
a first layer (16) containing phase change material (refer to par. 57, lines 24-30, wherein a phase change material that can change state at a specific temperature from a solid to a liquid or a gas and can be frozen at a specific temperature and that have a phase change at a specific temperature can be used for the devices 16);  
a second layer comprising insulation (32), said first layer (16) and second layer (32) arranged to form an enclosure defining at least one closable opening (closed by top flap 24) with said first layer (16) inside said second layer (32); and 

wherein said portable carrying case comprises a front panel and a back panel and define said opening to said enclosure, and a closure flap (24) coupled to said back panel and movable from a first position where said enclosure is open (Fig. 2) to a second position where said flap covers said opening (Fig. 1), said front panel and said back panel each comprised of said first layer and second layer (refer to Fig. 3 and 6).
While Conforti discloses the first layer comprising a phase change material including a material that has a phase change at a specific temperature, Conforti fails to explicitly disclose the phase change temperature being between 50°F and 95°F.
However, Wengreen teaches a storage system for medicine, comprising a layer (222) containing phase change material with a between 50°F and 95°F (refer to col. 26, lines 4-6, wherein the first phase change material 222 can have a first melting temperature greater than 40 degrees Fahrenheit and less than 74 degrees Fahrenheit), in order to help create a system that quickly responds to temperature changes caused by leaving an indoor environment and entering an outdoor environment (refer to col. 4, lines 22-24).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Conforti such that the phase change temperature is between 50°F and 95°F in view of the teachings by Wengreen, in order to help create a system that quickly responds to temperature changes caused by leaving an indoor environment and entering an outdoor environment.
While Conforti as modified discloses the front panel and the back panel, Conforti as modified fails to explicitly disclose wherein said front panel and back panel meet at 
However, Marchiano further teaches a multifunctional flap bag, comprising a front panel and a back panel (refer to Fig. 1 below) that meet at at least one edge (refer to Fig. 2 below), and also discloses side flaps (2 and 3, Fig. 1) extending from at least said back panel and having mating fastening elements (refer to par. 3, wherein the fastening of the flaps takes place by means of any type of closure whose parts are opposed on the various faces of the flaps) such that in one configuration said side flaps are folded over said front panel (4) and cause said front panel and back panel to form said enclosure (refer to Fig. 2), in order to wrap a computer without ever having to pull it out (refer to par. 3).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti such that said front panel and back panel meet at least one edge, and also providing side flaps extending from at least one of said front panel and said back panel and having mating fastening elements such that in one configuration said side flaps are folded over one of said front panel and said back panel and cause said front panel and back panel to form said enclosure in view of the teachings by Marchiano, in order to carry and reveal an item within the case without ever having to pull it out. 


    PNG
    media_image1.png
    334
    479
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    335
    media_image2.png
    Greyscale


Regarding claim 6, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Conforti as modified discloses a temperature display (refer to indicator 222) located on said front panel (refer to Fig. 13).

Regarding claim 7, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Conforti as modified discloses wherein said front panel and said back panel define openings (refer to Figs. 2-3, wherein said openings are defined by the space between pouch 14 and the back surfaces of each of the back and front panels) for receiving said first layer (16) containing PCM.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Wengreen (US 9,151,531), Marchiano (ITTO 20090366), and further in view of Joo (US 2012/0023664).
Regarding claim 8, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Conforti as modified discloses said first layer, but fails to explicitly disclose a plurality of multi-segmented elements each foldable into at least a stack of two strata.
However, Joo further teaches a cooling mat (refer to Figs. 2-3), comprising a layer (100) containing phase change material (230) and including a plurality of multi-segmented elements (200) each foldable into at least a stack of two strata (by means of bending units 120), in order to provide flexibility between the segmented elements (refer to par. 69, lines 3-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti by providing a plurality of multi-segmented elements each foldable into at least a stack of two strata in view of the teachings by Joo, in order to advantageously reduce the first layer in volume to increase portability and storage capability (refer to par. 69, lines 3-6).

Regarding claim 9, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Conforti as modified discloses said first layer being in a folded configuration, but fails to explicitly disclose wherein said folded configuration has to fit into a one quart bag.
However, since Conforti as modified by Joo discloses wherein the folded configuration is advantageously used in order to reduce the volume of the first layer to increase portability and storage capability, one having ordinary skill in the art of refrigeration would have recognized that by folding the first layer such that it fits into a one quarter bag, it will allow the first layer to be used in portable cases of different sizes, and therefore, enhancing the user’s experience when carrying and transporting the first layer.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti such that said folded configuration has to fit into a one quart bag, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Wengreen (US 9,151,531), and further in view of Merritt (US 5,237,838).
Regarding claim 10, Conforti discloses a portable carrying case for a stringed instrument, comprising: 

a second layer comprising insulation (32);
a closure element (90); and 
a carrying implement (22), wherein said first layer and said second layer are arranged to form a case with at least a front panel and a back panel forming an enclosure (refer to Fig. 2) and an opening adapted to receive a stringed instrument or stringed instrument case, said opening closable by said closure element (90), and said carrying implement (22) extending from said case (extending from a flap which is part of the case).
While Conforti discloses the first layer comprising a phase change material including a material that has a phase change at a specific temperature, Conforti fails to explicitly disclose the phase change temperature being between 50°F and 95°F.
However, Wengreen teaches a storage system for medicine, comprising a layer (222) containing phase change material with a between 50°F and 95°F (refer to col. 26, lines 4-6, wherein the first phase change material 222 can have a first melting temperature greater than 40 degrees Fahrenheit and less than 74 degrees Fahrenheit), in order to help create a system that quickly responds to temperature changes caused by leaving an indoor environment and entering an outdoor environment (refer to col. 4, lines 22-24).

While Conforti as modified discloses the front panel and the back panel forming the enclosure, Conforti as modified fails to explicitly disclose said enclosure having a curvilinear portion. 
However, Merritt further teaches a portable refrigerated case (refer to Figs. 1 and 3), comprising a front panel (12) and a back panel (13) forming an enclosure with a curvilinear portion (refer to Fig. 1, wherein said curvilinear portion includes closure element 16).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti such that the enclosure has a curvilinear portion in view of the teachings by Merritt, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art.
For clarity, the recitations “for a stringed instrument” and “adapted to receive a stringed instrument or stringed instrument case” has been considered recitations of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Conforti meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Regarding claim 11, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Conforti as modified discloses wherein said front panel (12 by Merritt) and said back panel (13 by Merritt) meet at a periphery (refer to Fig. 3 below by Merritt), said periphery having a straight portion (lengthwise as can be seen from Fig. 1) and at least one curved portion (wherein said end where the walls meet has a curved portion as can be seen from Fig. 1 below).

    PNG
    media_image3.png
    167
    296
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    168
    305
    media_image4.png
    Greyscale


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Wengreen (US 9,151,531), Merritt (US 5,237,838), and further in view of Pruchnicki (US 2009/0294455).
Regarding claim 12, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Conforti as modified discloses 
However, Pruchnicki further teaches an insulated container (refer to Fig. 1b), comprising a carrying implement (116) coupled to at least one side panel.
One having ordinary skill in the art would recognize that by providing the carrying implement coupled to the at least one side panel, it will allow the portable carrying case to be opened by the user while being carried.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti such that the carrying implement is coupled to said at least one side panel, in order for the portable carrying case to be opened by the user while being carried in view of the teachings by Pruchnicki along with the knowledge generally available to one having ordinary skill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763